DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed April 6, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
 	Claims 1-38, 40 and 46-60 are cancelled.
Claim 39 is currently amended.
Claims 39 and 41-45 are pending and are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections
The objection to claim 39 is withdrawn in light of the presence of a correct status identifier.
Withdrawn Claim Rejections 
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claim 39.

Improper Markush Grouping
Claim 39 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  claim 39 as currently amended recites “a first endogenous gene selected from the group consisting of an acetolactate synthase (ALS) gene, a glutamine synthase gene and an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene”. The endogenous genes encoding acetolactate synthase (ALS), glutamine synthase and enolpyruvylshikimate-3-phosphate synthase do not share a substantial structural feature as well as a common use that flows from the substantial structural feature because these genes encode enzymes that differ in both structure and specific enzymatic activity. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al. I (U.S. Patent Application Publication No. 2015/0291967, published Oct. 15, 2015) in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0186919, published Jul. 3, 2014), Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015) and Mathis et al. II (U.S. Patent Application Publication No. 2014/0370558, published Dec. 18, 2014, now U.S. Patent No. 10,113,162, issued October 30, 2018).
Claim 39 as currently amended is drawn to a method for producing a plant that comprises herbicide resistance, the method comprising: 
(a) stably integrating a polynucleotide encoding Cas endonuclease within a genome of a first plant cell, 
(b) introducing a first guide polynucleotide, a polynucleotide modification template, and a second guide polynucleotide into the first plant cell; wherein said first guide polynucleotide and Cas endonuclease are capable of forming a first complex that enables the Cas endonuclease to introduce a double strand break at a first target site, located in or near a first endogenous gene selected from the group consisting of an acetolactate synthase (ALS) gene, a glutamine synthase gene and an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene, in the genome of said first plant cell; wherein said second guide polynucleotide and Cas endonuclease are capable of forming a second complex that enables the Cas endonuclease to introduce a double strand break at a second target site in the genome of said first plant cell: wherein said polynucleotide modification template comprises at least one nucleotide alteration when compared to the first endogenous gene, and: wherein said at least one nucleotide alteration encodes for an amino acid change in the first endogenous gene, 
(c) producing a genetic modification within said first endogenous gene of the first plant cell genome without introducing an exogenous selectable marker into the first or second target site of said first plant cell genome, wherein the first plant cell comprises a modified first endogenous gene that confers herbicide resistance, 
(d) generating a first generation plant from the first plant cell,
(e) crossing the first generation plant with a second plant to produce a second generation plant; wherein the second generation of plant comprises in its genome a modification of a gene corresponding to said first endogenous gene and a modification at a site corresponding to the second target site; wherein said modification of a gene corresponding to said first endogenous gene confers herbicide resistance to the second generation of plant, and ; wherein the plant is a monocot or a dicot plant. In the interest of compact prosecution and for the purpose of applying the prior art, the phrase “stably integrating a Cas endonuclease within a genome of a first plant cell” is interpreted here as “stably integrating a transgene encoding a Cas endonuclease within a genome of a first plant cell”.
Claim 41 is drawn to the method of claim 39, wherein the first target site and the second target site are located at two different genomic loci.
Claim 42 is drawn to the method of claim 39, wherein the Cas endonuclease is a Cas9 endonuclease.
Claim 43 is drawn to the method of claim 40, further comprising selecting at least one plant cell that has resistance to a sulphonylurea herbicide and comprises a modification into said second gene, wherein said modification includes at least one deletion, insertion or substitution of one or more nucleotides in said second gene of the plant genome.
Claim 44 is drawn to the method of claim 43, wherein said modification into said second gene includes at least one deletion, insertion, or substitution of one or more nucleotides in a Fatty Acid Desaturase2-1 (FAD2-1) gene.
Claim 45 is drawn to the method of claim 43, further comprising producing a plant form said plant cell, wherein said plant has resistance to said sulphonylurea herbicide and has a high oleic phenotype due to the at least one deletion, insertion, or substitution of one or more nucleotides in said Fatty Acid Desaturase2-1 (FAD2-1) gene.
Mathis et al. I teach a method for targeted genetic insertion (genetic modification) into a plant genome without inserting an exogenous selectable marker into said genome comprising: a) providing a plant cell which comprises an endogenous gene that can be modified to confer herbicide resistance; b) obtaining a donor matrix (polynucleotide modification template) comprising a sequence homologous to said endogenous gene, said homologous sequence including a genetic modification to render said gene capable of conferring herbicide resistance to the cell, and downstream of said homologous sequence, a desired transgene to be inserted into the genome; c) transformation of the plant with said donor matrix d) further transforming said plant cell with a polynucleotide expressing a sequence-specific nuclease such as a meganuclease, a TALEN (TAL Effector nuclease), a homing endonuclease, or a ZFN (Zinc Finger Nuclease to specifically cleave said gene susceptible to confer herbicide resistance; e) expressing said sequence-specific nuclease into said cell in order to induce homologous recombination between the endogenous gene and the donor matrix; to produce a plant cell having resistance to herbicide, in which stable integration of the transgene has occurred downstream of the endogenous gene conferring said resistance, including a method wherein the endogenous plant gene expresses ALS (acetolactate synthase), wherein said ALS protein is functional and has a mutation corresponding to P191A, W568L, or S647T wherein the cell in which the transgene is inserted is selected on the resistance to herbicide conferred by the modified endogenous gene wherein said herbicide is sulfonylurea, and including a method wherein at least two endogenous genes (genomic loci) are selected for transgene insertions (claims 1-6, 9, 11, 12; also claims 1-6, 9, 11, 12 of the provisional application 61/720782). The plant may be a monocot or a dicot (claims 24-28; paragraph [0016]; also claims 24-28 and the paragraph spanning pages 4-5 of the provisional application 61/720782). Following mutagenesis, plants can be regenerated from the mutagenized plant cells of Mathis et al. I (paragraph [0031]; also page 8 first full paragraph of the provisional application 61/720782).
Mathis et al. I do not teach explicitly teach stably integrating a polynucleotide encoding a Cas endonuclease within a genome of a first plant cell, or the use of Cas9/CRISPR systems to modify endogenous genes, or the modification of a Fatty Acid Desaturase2-1 (FAD2-1) gene to produce a plant having a high oleic phenotype due to the modification of a Fatty Acid Desaturase2-1 (FAD2-1) gene, or crossing a first generation plant with a second plant to produce a second generation of plant that comprises a modified genome. 
Zhang et al. teach methods of modifying two or more genomic loci of interest by utilizing one or more sequence-specific CRISPR enzymes to modify two or more genomic loci in a eukaryotic cell, and the use of eukaryotic plant cells (paragraphs [0024]-[0034], [0201]-[0203]). Zhang et al. also teach the formation of a complex comprising a guide polynucleotide and a Cas endonuclease that enables the Cas endonuclease to introduce a double strand break at a  target site in the genome of a cell (paragraph [0084] and Fig. 1). Zhang et al. additionally teach that the CRISPR-Cas system is an alternative to other genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), and homing meganucleases, and that unlike other genome-editing techniques,  the CRISPR-Cas system does not require the generation of customized proteins to target specific sequences, but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target (paragraphs [0007]-[0008]).
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease, wherein the plant cell is a monocot or dicot plant cell, and a plant and seed produced from the plant cell (claims 1, 3, 6, 9 and 21-22). The ability to introduce a double-strand break at a target site is an inherent function of a Cas9 Type-II CRISPR-associated nuclease (paragraph [0007]).Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when cointroduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]). Yang et al. teach that the gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]). Yang et al. further teach the production of transformed plant cells, and that their transformed plant cells can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype, using techniques that were known in the art prior to their filing (paragraphs [0105]-[106] and [0108] ). Yang et al. also teach the use of a CRISPR-Cas9 system to produce mutations in a MAP kinase gene in the genome of rice plant protoplast cells (pages 13-18). Yang et al. additionally teach that the (CRISPR)-associated nuclease system is an alternative to other sequence-specific nucleases used to increase the efficiency of gene targeting and genome editing, among them zinc finger nucleases (ZFNs) and transcription activator-like effector nucleases (TALENs), which can be introduced to generate double strand breaks (DSBs), which activate the DNA repair systems and significantly increase the frequency of both nonhomologous end joining (NHEJ) and homologous recombination (HR) (paragraphs [0005]-[0007]). Yang et al. further teach that plasmids for use in their invention may be optimized for stable integration and expression in intact plants via the Agrobacterium-mediated transformation (paragraphs [0017], [0022]), and that for any method disclosed therein that includes discrete steps, the steps may be conducted in any feasible order (paragraph [0098]).
Mathis et al. II teach a method for making a soybean plant comprising a mutation in each FAD2-1A allele and a mutation in each FAD2-1B allele, said method comprising: (a) contacting a population of soybean plant cells comprising functional FAD2-1A and FAD2-1B alleles with one or more rare-cutting endonucleases targeted to endogenous FAD2-1A sequences, and one or more rare-cutting endonucleases targeted to endogenous FAD2-1B sequences, (b) selecting, from said population, a cell in which each FAD2-1A allele and each FAD2-1B allele has been inactivated, and (c) regenerating said selected plant cell into a soybean plant, and a soybean plant, plant part, or plant cell comprising a mutation in one or more FAD2-1A alleles, a mutation in one or more FAD2-1B alleles, or a mutation in one or more FAD2-1A alleles and a mutation in one or more FAD2-1B alleles, wherein said plant, plant part, or plant cell produces oil that has increased oleic acid content and decreased linoleic acid content as compared to oil produced from a corresponding wild type soybean plant, plant part, or plant cell., and wherein each said mutation is induced by a rare-cutting endonuclease (claims 1, 3 and  21; also claims 1, 3 and 21 of the provisional application 61/790655). The mutations may include deletions, missense and nonsense mutations (paragraphs [0006], [0022], [0029]; also paragraph spanning pages 1-2, page 6 first full paragraph, and page 8 first full paragraph, of the provisional application 61/790655).
Mathis et al. II also teach a method for generating a second generation soybean plant comprising a mutation in each FAD2-1A allele and a mutation in each FAD2-1B allele, the method comprising: (a) crossing a first soybean plant comprising a mutation in at least one FAD2-1A allele and a mutation in at least one FAD2-1B allele with a second soybean plant comprising a mutation in at least one FAD2-1A allele and a mutation in at least one FAD2-1B allele, to obtain progeny; and (b) selecting from said progeny a soybean plant that comprises a mutation in each FAD2-1A and FAD2-1B allele (claim 29; also claim 29 of the provisional application 61/790655). Mathis et al. II additionally teach that a soybean plant carrying mutant FAD2-1A and FAD2-1B alleles can be used in a plant breeding program to create novel and useful lines and varieties, for example by generating a second generation soybean plant by crossing a first soybean plant containing at least one mutation in a first FAD2-1A gene and at least one mutation in a second FAD2-1B gene with a second soybean plant, and identifying progeny of the cross in which the FAD2-1A and FAD2-1B gene mutations are present (paragraph [0041]; also page 13 first full paragraph of the provisional application 61/790655).
Given the teachings of Mathis et al. I that a genetic modification conferring herbicide resistance to a monocotyledonous or dicotyledonous plant cell can be made without inserting an exogenous selectable marker into the genome of the cell by using a polynucleotide modification template and a sequence-specific nuclease (rare-cutting endonuclease) such as a meganuclease, a TALEN (TAL Effector nuclease), a homing endonuclease, or a ZFN (Zinc Finger Nuclease) to specifically cleave an endogenous gene that can be modified to confer herbicide resistance, given the further teachings of Mathis et al. I that at least two endogenous genes (genomic loci) can be selected for transgene insertions, given the teachings of Zhang et al. that one or more CRISPR enzymes may be used to modify two or more genomic loci in a eukaryotic cell, given the further teachings of Zhang et al. that the CRISPR-Cas system is an alternative to other genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), and homing meganucleases, and that the CRISPR-Cas system does not require the generation of customized proteins to target specific sequences as do other genome-editing techniques, given the teachings of Yang et al. that a guide RNA and a polynucleotide encoding a Cas9 Type-II CRISPR-associated nuclease can be introduced into plant cells in combination with a donor DNA construct to create precise nucleotide alterations to generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS), given the additional teachings of Yang et al. that plasmids for use in their invention may be optimized for stable integration and expression in intact plants via the Agrobacterium-mediated transformation, and that for any method disclosed therein that includes discrete steps, the steps may be conducted in any feasible order, given the further teachings of Yang et al. that the (CRISPR)-associated nuclease system is an alternative to other sequence-specific nucleases used to increase the efficiency of gene targeting and genome editing by generating double strand breaks (DSBs) to activate the DNA repair systems and significantly increase the frequency of both nonhomologous end joining (NHEJ) and homologous recombination (HR), given the teachings of Mathis et al. II that a soybean plant having a high oleic phenotype can be made by using one or more rare-cutting endonucleases (sequence-specific nucleases) targeted to an endogenous Fatty Acid Desaturase2-1 (FAD2-1) gene to inactivate the endogenous Fatty Acid Desaturase2-1 (FAD2-1) gene, and given the teachings of Mathis et al. I, Yang et al. and Mathis et al. II that a monocotyledonous or dicotyledonous plant can be generated from a modified plant cell, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce into a plant cell comprising a stably transgene encoding a Cas 9 Cas endonuclease a polynucleotide modification template with a first guide polynucleotide to specifically modify an endogenous plant ALS gene to confer herbicide resistance in combination with a second guide polynucleotide to specifically modify an endogenous plant FAD2-1 gene to confer a high oleic phenotype, and to generate a plant from a plant cell so modified. One skilled in the art would have been motivated to do so because both herbicide resistance and a high oleic phenotype are recognized in the art as desirable plant phenotypes that can be attained by modifying endogenous genes, and because a Cas9 Cas endonuclease is recognized in the art as a desirable alternative to other sequence-specific nucleases that have been used to modify endogenous genes. One skilled in the art would have had a reasonable expectation of success, given the success of others in modifying these specific endogenous plant genes to obtain the desired phenotypes, and given the success of others in using a Cas9 Cas endonuclease to modify endogenous genes including endogenous plant genes. One skilled in the art also would have recognized the introduction of guide polynucleotides and polynucleotide modification templates into a plant cell comprising a stably transgene encoding a Cas 9 Cas endonuclease as an obvious modification of experimental design parameters, given the teachings of Yang et al. that plasmids for use in their invention may be optimized for stable integration and expression in intact plants via the Agrobacterium-mediated transformation, and that for any method disclosed therein that includes discrete steps, the steps may be conducted in any feasible order.
Given the further teachings of Mathis et al. II that a soybean plant carrying mutant FAD2-1A and FAD2-1B alleles can be used in a plant breeding program to create novel and useful lines and varieties by generating a second generation soybean plant by crossing a first generation soybean plant comprising mutations in a FAD2-1A gene and a FAD2-1B gene with a second soybean plant to produce a second generation soybean plant comprising the two mutations, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a polynucleotide modification template and a Cas9 Cas endonuclease with a first guide polynucleotide to specifically modify an endogenous plant ALS gene to confer herbicide resistance in combination with a Cas9 Cas endonuclease and a second guide polynucleotide to specifically modify an endogenous plant FAD2-1 gene to confer a high oleic phenotype, to generate a plant from a plant cell so modified, and to subsequently cross the generated plant with a second plant to obtain a second generation plant that comprises the modified ALS and FAD2-1 genes. One skilled in the art would have been motivated to do so in order to create novel and useful lines and varieties comprising the modified ALS and FAD2-1 genes. One skilled in the art would have had a reasonable expectation of success, given the success of others in using plant breeding to transfer modified genes to other plants.
Thus the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.


Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
Applicants traverse the rejection, and maintain that the pending claims are not obvious in light of the current claim amendments. 

Applicant's arguments are not persuasive.  
Applicant's arguments are not persuasive because the limitations added to claim 39 by amendment, namely stable integration of a polynucleotide encoding a Cas endonuclease, and an endogenous gene selected from the group consisting of an acetolactate synthase (ALS) gene, a glutamine synthase gene and an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene, are taught by the prior art of record, as set forth above. Accordingly the rejection is maintained.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662